Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2016/0315868, hereinafter Zhang).

With respect to claim 1, Zhang discloses A method for receiving a data unit by a wireless node in a wireless communication system, the method comprising: 
receiving, from a lower layer, a data unit including an execution time indicator ([0273], PDCP entity receives PDCP data PDU from lower layers); 
deciphering the data unit ([0053], utilize PDCP layer to perform ciphering and deciphering for user plane and control plane data); and 
delivering, to an upper layer, the data unit at a predefined execution time without re-ordering ([0053] utilize PDCP layer to perform in-sequence delivery of upper layer.  [0269] determine if bearer splitting is configured.  If it’s not, it will process the PDCP data PDU without reordering)
With respect to claim 2, Zhang discloses further comprising performing integrity verification to the data unit ([0053], communication system utilize PDCP layer to perform integrity protection and verification for control plane data).
With respect to claim 3, Zhang discloses wherein the data unit is delivered to the upper layer after performing header decompression ([0053], uses PDCP layer to 
With respect to claim 4, Zhang discloses ([0272]-[0273], UE starts of stops the re-ordering time depending is the “SN gaps” still exist).
With respect to claim 5, Zhang discloses wherein the execution time indicator indicates whether Information about predefined execution time included in the data unit or not ([0099],timer value configured in NR-PDCP layer indicates the feature of bypassing re-ordering functionality is configured).
With respect to claims 6-10, they are of similar claims as claims 1-5 and therefore are rejected for the same reasons above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and in view of Shapiro (US 2020/0037217, hereinafter Shapiro).
With respect to claim 11, Zhang does not clearly wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the wireless node.
In the same field of endeavor, Shapiro discloses wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the wireless node ([0013], [0084], [0089], utilizes advanced driver assistance systems where communications between fast-moving vehicle with wireless connection to the mobile communications network).  Zhang and Shapiro are analogous art because they disclose wireless mobile network communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang with wherein the at least one processor is further configured to implement at least one advanced driver assistance system (ADAS) function based on signals that control the wireless node as disclosed in Shapiro in order to manage mobile communications network of a fast-moving vehicle.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457